Title: From John Adams to Smith Thompson, 4 February 1823
From: Adams, John
To: Thompson, Smith



Sir
Quincy February 4th 1823—

Judge Thatcher, of Maine, who married a daughter of General Knox, has requested me to write to the Navy Department, in favour of his son Henry Knox Thacher, who is now a Cadet in West Point Academy. The young gentleman’s character is represented to me in a very favourable light, and my early, long, and late friendship for his Grandfather, and knowing him to have been, one of the earliest and most zealous, promoters of the Navy. from the earliest times of national government I have been induced to depart from my ordinary rule of refusing, all recommendations to office, and I do earnestly solicit, an appointment, for this respectable young gentleman, to be a Midshipman in the Navy. His parents are very respectable as well as his Grandparents.
I have the honour to be with great / respect and esteem your friend and / humble Servant
John Adams